Case: 14-60534      Document: 00512930887         Page: 1    Date Filed: 02/09/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals

                                    No. 14-60534
                                                                                 Fifth Circuit

                                                                               FILED
                                  Summary Calendar                       February 9, 2015
                                                                          Lyle W. Cayce
UNITED STATES OF AMERICA,                                                      Clerk


                                                 Plaintiff-Appellee

v.

ROBERT EARL RAIFORD,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                              USDC No. 2:03-CR-25


Before KING, JOLLY, and HAYNES, Circuit Judges.
PER CURIAM: *
       Robert Earl Raiford, federal prisoner # 07425-043, was convicted of
carjacking and brandishing a firearm during and in relation to carjacking and
was sentenced to consecutive terms of 180 months and 84 months of
imprisonment. Following an unsuccessful appeal and the denial of his 28
U.S.C. § 2255 motion, Raiford moved the district court to correct purported
clerical errors under Federal Rule of Criminal Procedure 36. Raiford asserted


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60534     Document: 00512930887      Page: 2   Date Filed: 02/09/2015


                                  No. 14-60534

that the trial court made an error at sentencing when it determined that his
guidelines range was 168-180 months based on a Category IV criminal history
score and a total offense level of 30. He also asserted that the PSR erroneously
assessed criminal history points on some of his prior convictions. The district
court denied the Rule 36 motion as well as a subsequent motion to reconsider.
The court also denied Raiford leave to proceed in forma pauperis (IFP) on
appeal, finding that the appeal would be frivolous.
      Rule 36 provides that the district court “may at any time correct a clerical
error in a judgment, order, or other part of the record, or correct an error in the
record arising from oversight or omission.” FED. R. CRIM. P. 36. A clerical error
occurs when the court intends to do one thing but through clerical mistake or
oversight does another. United States v. Buendia-Rangel, 553 F.3d 378, 379
(5th Cir. 2008). The purported errors identified by Raiford are not clerical
errors, and he has not shown that he is entitled to relief under Rule 36. See id.
      Because Raiford is clearly not entitled to relief under Rule 36, his appeal
does not present any nonfrivolous issue, and he has not shown that it is taken
in good faith.    See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).
Accordingly, his motion for leave to proceed IFP is DENIED, and the appeal is
DISMISSED as frivolous. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.
1997); 5TH CIR. R. 42.2.
      Raiford is WARNED that filing repetitive or frivolous pleadings in this
court could result in the imposition of sanctions. These sanctions may include
dismissal, monetary sanctions, and restrictions on his ability to file pleadings
in this court and any court subject to this court’s jurisdiction.




                                        2